AMENDMENT AGREEMENT

This Amendment Agreement dated as of May 9, 2007 (this “Amendment”) is among
(i) THE WILLIAMS COMPANIES, INC., a Delaware corporation (“TWC”), WILLIAMS
PARTNERS L.P., a Delaware limited partnership (“MLP”), NORTHWEST PIPELINE
CORPORATION, a Delaware corporation (“NWP”), TRANSCONTINENTAL GAS PIPE LINE
CORPORATION, a Delaware corporation (“TGPL”, and together with TWC, MLP and NWP,
the “Borrowers”), (ii) the banks, financial institutions and other institutional
lenders (“Banks”) that are parties to the Credit Agreement dated as of May 1,
2006 (the “Credit Agreement”) among the Borrowers, the Banks, CITIBANK, N.A.,
BANK OF AMERICA, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A. (each, an
“Issuing Bank", and collectively, the “Issuing Banks”), and CITIBANK, N.A., as
administrative agent (the “Agent”) under the Credit Agreement, (iii) the Agent,
and (iv) the Issuing Banks. In consideration of the mutual promises contained
herein, the Borrowers, the Banks, the Agent and the Issuing Banks agree as set
forth herein.

Section 1. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

Section 1.1. Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by amending the definitions of “Rating Category” and “Termination Date”
to read as follows:

"Rating Category” means, as to any Borrower, the relevant category (designated
as a “Level” followed by a Roman numeral) applicable to such Borrower from time
to time as set forth on Schedule IV, which is based on the ratings (or lack
thereof) of such Borrower’s senior unsecured long-term debt by S&P or Moody’s.
In the event there is a split between the ratings of any Borrower’s senior
unsecured long-term debt by S&P and Moody’s, “Rating Category” shall be
determined based on the lower rating of such Borrower’s senior unsecured
long-term debt by S&P or Moody’s; provided that if such Borrower’s rating is BB-
or higher from S&P and Ba3 or higher from Moody’s and there is a split between
the two ratings, the pricing for such Borrower will be based on (i) if the split
is one subgrade, the higher rating and (ii) if the split is more than one
subgrade, the rating that is one subgrade below the higher rating. For example,
if S&P rates the senior unsecured long-term debt of a Borrower BB+ and Moody’s
rates such debt B2, then Level VI on Schedule IV shall apply to such Borrower.
For the avoidance of doubt (x) if there is a split between Level I and Level
III, then Level I shall apply and (y) if the applicable Borrower’s rating is BB-
or higher from S&P and Ba3 or higher from Moody’s and if there is a split
between Level I and Level IV, V or VI, then Level III shall apply.

"Termination Date” means the earlier of (i) May 1, 2012 or (ii) the date of
termination in whole of the Commitments pursuant to Section 2.4 or 6.1.

Section 1.2. Schedule IV. Schedule IV of the Credit Agreement is hereby amended
by deleting it in its entirety and replacing it with Schedule IV attached
hereto.

Section 2. Miscellaneous.

Section 2.1. Amendments, Etc. No amendment or waiver of any provision of this
Amendment, nor consent to any departure by any Borrower therefrom, shall in any
event be effective unless effected in accordance with Section 8.1 of the Credit
Agreement.

Section 2.2. Governing Law. This Amendment and the Credit Agreement as amended
hereby shall be governed by, and construed in accordance with, the laws of the
State of New York.

1

Section 2.3. Preservation. Except as specifically modified by the terms of this
Amendment, all of the terms, provisions, covenants, warranties and agreements
contained in the Credit Agreement, any Credit Document or any other document
executed in connection with or pursuant to the Credit Agreement remain in full
force and effect. Capitalized terms used herein that are not defined herein and
are defined in the Credit Agreement, as amended hereby, are used herein as
defined in the Credit Agreement, as amended hereby. Each reference to the Credit
Agreement in any Credit Document or other document executed in connection with
or pursuant to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

Section 2.4. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 2.5. Representations and Warranties. Each Borrower hereby represents and
warrants to the Agent, the Issuing Banks and the Banks that:

(a) The execution, delivery and performance by such Borrower, the performance of
the Credit Agreement as amended hereby by such Borrower and the consummation of
the transactions contemplated hereby or thereby are within such Borrower’s
corporate, limited partnership or limited liability company powers, have been
duly authorized by all necessary corporate, limited partnership or limited
liability company action, require no material authorization, approval or other
action by, or notice to or filing with, any governmental authority or regulatory
body, do not contravene (i) such Borrower’s charter, by-laws or formation
agreement or (ii) law or any restriction under any material agreement binding on
or affecting such Borrower and will not result in or require the creation or
imposition of any Lien prohibited by the Credit Agreement.

(b) this Amendment has been duly executed and delivered by such Borrower,

(c) this Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity,

(d) the representations and warranties contained in Section 4.1 of the Credit
Agreement, as amended hereby, and each of the representations and warranties
contained in any other Credit Document, in each case made by such Borrower as to
itself and to its Subsidiaries only, are correct in all material respects on and
as of the date hereof as though made on and as of the date hereof (unless such
representation and warranty speaks solely as of a particular date or a
particular period, in which case, as of such date or for such period),

(e) no event has occurred and is continuing or would result from the
transactions contemplated hereby, which constitutes a Default or an Event of
Default, and

(f) after giving effect to this Amendment, such Borrower will be in compliance
with each proviso set forth in Section 2.1(a) of the Credit Agreement and the
first proviso set forth in Section 2.1(b) of the Credit Agreement.

Section 2.6. Bank Credit Decision. Each of the Banks and Issuing Banks
acknowledges that it has, independently and without reliance upon the Agent, any
Issuing Bank or any other Bank and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Amendment and to agree to the various matters set forth herein. Each of the
Banks and Issuing Banks also acknowledges that it will, independently and
without reliance upon the Agent, any Issuing Bank or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under the Credit Agreement as amended hereby.

Section 2.7. Effectiveness. This Amendment shall become effective as of the date
first written above (the “Amendment Effective Date”) only upon the satisfaction
of all of the following conditions precedent:

(a) Execution of (i) this Amendment by each of the Banks, the Agent, the Issuing
Banks and the Borrowers and (ii) the Acknowledgment and Consent attached to this
Amendment by each of TWC and Pipeline Holdco. Delivery of an executed signature
page to this Amendment or the Acknowledgement and Consent by telecopier shall be
as effective as delivery of a manually executed counterpart of this Amendment or
Acknowledgement and Consent, as applicable.

(b) The Agent shall have received certified copies of the resolutions of the
Board of Directors, or an authorized committee thereof or other relevant Person,
of each Borrower and Pipeline Holdco authorizing in the case of each Borrower,
the execution of this Amendment, and in the case of TWC and Pipeline Holdco, the
Acknowledgement and Consent attached hereto.

(c) The Agent shall have received a certificate of each Borrower and Pipeline
Holdco, signed on behalf of such Borrower or Pipeline Holdco, as applicable, by
an Authorized Officer thereof, dated as of the Amendment Effective Date (the
statements made in which certificate shall be true on and as of the Amendment
Effective Date), certifying as to (i) the absence of any amendments to the
charter or other organizational documents of such Person not included in the
certificate previously delivered to the Agent pursuant to Section 3.1(d) of the
Credit Agreement, (ii) the due incorporation or formation and good standing and
valid existence of such Person as an entity organized under the laws of the
jurisdiction of its incorporation or organization and (iii) the signature and
incumbency certificate of each such Person, in each case as delivered to the
Agent on the Effective Date of the Credit Agreement, is in full force and effect
and has not been amended or modified in any respect since such Effective Date.

(d) The Borrowers shall have paid all fees and expenses incurred by Agent’s
counsel in connection with this Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

[Remainder of this page intentionally left blank – signature pages follow]

2

BORROWERS:

THE WILLIAMS COMPANIES, INC.

     
By:
  /s/Rodney J. Sailor
 
   
Name:
Title:
  Rodney J. Sailor
Vice President & Treasurer



    WILLIAMS PARTNERS L.P.

By: Williams Partners GP LLC, its general partner

     
By:
  /s/Rodney J. Sailor
 
   
Name:
Title:
  Rodney J. Sailor
Treasurer



    NORTHWEST PIPELINE CORPORATION

     
By:
  /s/Rodney J. Sailor
 
   
Name:
Title:
  Rodney J. Sailor
Assistant Treasurer



    TRANSCONTINENTAL GAS PIPE LINE CORPORATION

     
By:
  /s/Rodney J. Sailor
 
   
Name:
Title:
  Rodney J. Sailor
Assistant Treasurer
 
   

3



    AGENT:

CITIBANK, N.A., as Agent

By: /s/Todd Mogil
Authorized Officer


ISSUING BANKS:

CITIBANK, N.A., as Issuing Bank

By: /s/Todd Mogil
Authorized Officer


BANK OF AMERICA, NATIONAL ASSOCIATION, as Issuing Bank

By: /s/Ronald E. McKaig
Authorized Officer


JPMORGAN CHASE BANK, N.A., as Issuing Bank

By: /s/Robert W. Traband
Authorized Officer


4

BANKS:

CITIBANK, N.A.

By: /s/Todd Mogil
Authorized Officer


BANK OF AMERICA, NATIONAL ASSOCIATION

By: /s/Ronald E. McKaig
Authorized Officer


JPMORGAN CHASE BANK, N.A.

By: s/Robert W. Traband
Authorized Officer


THE BANK OF NOVA SCOTIA

By: /s/Andrew Ostrov
Authorized Officer


THE ROYAL BANK OF SCOTLAND PLC

By: /s/Lucy Walker
Authorized Officer


ABN AMRO BANK N.V.

By: /s/John D. Reed
Authorized Officer


BANK OF OKLAHOMA, NA

By: /s/Robert D. Mattax
Authorized Officer


BARCLAYS BANK PLC

By: /s/Nicholas Bell
Authorized Officer


BAYERISCHE LANDESBANK

By: /s/Nikolai von Mengden
Authorized Officer


By: /s/Annette Schmidt
Authorized Officer


BNP PARIBAS

By: /s/Mark A. Cox
Authorized Officer


By: /s/Larry Robinson
Authorized Officer


CALYON NEW YORK BRANCH

By: /s/Michael D. Willis
Authorized Officer


By: /s/Page Dillehunt
Authorized Officer


LEHMAN COMMERCIAL PAPER INC.

By: /s/Frank P. Turner
Authorized Officer


MERRILL LYNCH CAPITAL CORPORATION

By: /s/Carol J.E. Feeley
Authorized Officer


MIZUHO CORPORATE BANK, LTD.

By: /s/Leon Mo
Authorized Officer


NATEXIS BANQUE POPULAIRES

By: /s/Louis P. Laville, III
Authorized Officer


By: /s/Daniel Payer
Authorized Officer


REGIONS BANK

By: /s/Amy Arvey Schroeder
Authorized Officer


ROYAL BANK OF CANADA

By: /s/Jason S. York
Authorized Officer


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,


HOUSTON AGENCY

By: /s/Kelton Glasscock
Authorized Officer


By: /s/Jay Fort
Authorized Officer


TORONTO DOMINION (TEXAS) LLC

By: /s/Debbi L. Brito
Authorized Officer


WACHOVIA BANK, N.A.

By: /s/Paul Pritchett
Authorized Officer


WESTLB AG, NEW YORK BRANCH

By: /s/Duncan Robertson
Authorized Officer


By: /s/Thomas D. Murray
Authorized Officer


5

ACKNOWLEDGMENT AND CONSENT

To induce the Agent, the Issuing Banks and the Banks to execute the foregoing
Amendment, each undersigned Credit Party hereby (a) consents to the execution,
delivery and performance of such Amendment Agreement, (b) agrees that
(1) neither any Credit Document executed by it nor any obligation of any of the
undersigned nor any right or remedy of the Agent, any Issuing Bank or any Bank
with respect to any undersigned Credit Party is released or impaired by such
Amendment, and (2) this acknowledgment and consent shall not be construed as
requiring the consent or agreement of any undersigned Credit Party in any
circumstance, and (c) ratifies and confirms all provisions of the Credit
Documents executed by it.

THE WILLIAMS COMPANIES, INC.

     
By:
  /s/Rodney J. Sailor
 
   
Name:
Title:
  Rodney J. Sailor
Vice President & Treasurer



    WILLIAMS GAS PIPELINE COMPANY, LLC

     
By:
  /s/Rodney J. Sailor
 
   
Name:
Title:
  Rodney J. Sailor
Assistant Treasurer
 
   

6